DETAILED ACTION
This action is in response to the communication filed on 11/22/2019.
After a thorough search and examination of the present application and in light of the prior art made of record, the claims 11-30 (renumbered as 1-20) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/12/2020 and 10/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 11, 19, & 27. More specifically, the prior art of record does not specifically suggest obtaining a given training example for training a machine learning model, wherein: the machine learning model is configured to process an input comprising a sequence of words to generate a classification output comprising a respective score for each of multiple classes; and the given training example comprises: 
Dependent claims 12-18, 20-26, & 28-30, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hess et al discloses US 20140330866 A1 SYSTEMS AND METHODS FOR PARSING SEARCH QUERIES.
Garg et al discloses US 8661051 B1 Computer-implemented method for providing contextual n-gram analysis for search query, involves separating n-gram analysis performed on additional terms from n-gram analysis performed on common terms between search queries.
Fuerstenau et al discloses US 10747962 B1 Artificial intelligence system using phrase tables to evaluate and improve neural network based machine translation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/Mohammad A Sana/Primary Examiner, Art Unit 2166